DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed on 1/29/2020 has been acknowledged and entered. 
Claims 1-22 are pending.

Specification
The specification amendment filed on 1/29/2020 has been acknowledged and entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a system comprising a sever, which may be interpreted as software per se because there’s no hardware being recited. Hence the claimed system may be interpreted as software per se and does not fall within at least one of the four categories of patent eligible subject matter.   



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantarero et  al (Pub No. US 2016/0055164), hereinafter Cantarero.
Cantarero is cited in IDS filed on 4/18/2019.

With respect to claim 1, Cantarero discloses a method for determining an importance score associated with a digital news item, the importance score for determining push notifications to be provided to a user of an electronic device, the method executable by a server, the server connectable to the electronic device via a communication network (Abstract; the term for suggests intended use and does not necessary carry any patentable weight), the method comprising: 
accessing, by the server, a digital news item, the digital news item having been electronically published at a news item publication time by a digital news source, the digital news source being accessible via the communication network ([0005-0006], [0034], [0038], [0047], [0061], Fig 1-3: accessing digital news items, e.g. posts, that have been published by a source, such as a website like Twitter with a time such as a timestamp, and is accessible via the communication network as shown in Fig 1); 
determining a source weight of the digital news source ([0050], [0062-0066], [0082], Fig 10-11: determining a source weight, e.g. rating, metric or score, of the news source, with and/or without user input. E.g. the weight of a source may be weight higher based on user selection); 
determining, by the server, the importance score of the digital news item based on the news item publication time and the source weight of the corresponding digital news source (important score is merely a score; [0047], [0052-0056], [0066], [0090], Fig 2: determine the importance score for each news item based on the time and weight, e.g. the score of the more recently published is likely to have higher weight, leading to a higher important score);
in response to the importance score of the digital news item being above an importance score threshold, generating, by the server, a push notification based on the digital news item ([0006], [0015], [0034], [0056-0059], Fig 11-12: generate a  push notification, e.g. alert, when the importance score is above a threshold); and 
transmitting the push notification by the server to the electronic device ([0006], [0015], [0034], [0056-0059], Fig 11-12: transmit the alert to  the electronic device, e.g. user device, such that the alert is being provided via pushing).

With respect to claim 2, Cantarero further discloses wherein the digital news item is one of a plurality of digital news items, and wherein the method further comprises: 
([0005-0006], [0034], [0038], [0047], [0061], Fig 1-3: accessing digital news items, e.g. posts, that have been published by a source); 
generating at least one digital news cluster each having at least a subset of the plurality of digital news items ([013], [0034], [0046], Fig 10-11: cluster the news items each having a subset, e.g. cluster by topic and/or source like Twitter); 
determining, by the server, a respective importance score for each one of the plurality of digital news items, each importance score being determined for each one of the plurality of digital news items based on the respective news item publication time and source weight of the respective digital news source (([0008], [0047], [0052-0056], [0066], [0090], Fig 2: determine the importance score for each news item based on the time and weight, e.g. the score of the more recently published is likely to have higher weight, leading to a higher important score);
determining, by the server, a respective importance rank of each of at least one digital news cluster based on respective importance scores of at least one digital news item associated therewith ([0006], [0055], Fig 10-11: determine a rank that corresponds to the importance rank for the cluster/category based on the score(s)); and 
selecting a representative digital news item for the at least one digital news cluster; and wherein the generating the push notification is executed in response to the importance rank being above the importance rank threshold and the generating the push notification is based on the representative digital news item ([0006], [0015], [0034], [0056-0059], Fig 11-12: select and generate push notification, e.g. alert, when the importance score is above a threshold, and provide in accordance to the ranking, such that a subset is being presented as shown in the fig).
(the term is in the claim suggests descriptive material that does not necessary impacting the functionality of the claim, and everything in the same system/method are being associated; [0052-0053]: based on freshness as clusters may be decayed over time with item becoming lesser important as gets older).
With respect to claim 4, Cantarero further discloses wherein the determining source weight comprises determining a number of users accessing the associated digital news source over a pre-determined past time interval ([0047]: determine number of users accessing based on factors such as and not limited to the number of share and/or trend indicating the number of users).

With respect to claim 5, Cantarero further discloses wherein the determining the number of users comprises receiving statistics from at least one of: browser logs installed on at least one user electronic device; web site metric application installed on the respective digital news source; and search engine logs data indicative of click information where clicks are directed to the respective digital news source from a search engine result page displayed to at least one search engine user (at least one of in the claim indicates only one of the listed is need to read the claim;[0047]: determine number of users accessing based on factors such as and not limited to metric and/or log that indicates the number of sharing, which is directed to a type of click information).

(the term is in the claim suggests descriptive material that does not necessary impacting the functionality of the claim; [0052-0053], [0061-0062], [0066]: item becoming lesser important as gets older as is proportionate to the source as the source weight may remain unchanged with time).
With respect to claim 11, Cantarero further discloses prior to pushing the notification based on the representative digital news item, verifying whether the representative digital news has been already pushed within a threshold time interval ([0015], [0059], [0070], [0094], ], [0111-0112], Fig 11-12: verify is preformed such that only new or trending ones are being pushed).

With respect to claim 12, Cantarero further discloses wherein the method further comprises maintaining a push notification database that includes a list of past push notifications ([0015], [0034], [0112-0113], Fig 11-12: maintain a database of alerts/notifications such that a past news may be displayed on a time graph as shown in fig 11-12), wherein: 
the verifying whether the representative digital news item has been already pushed further comprises comparing an indication of the push notification with indications of past push notifications in the push notification database ([0015], [0034], [0112-0113], Fig 11-12: verify is preformed with respect to factors such as and not limited to time, and the indications are compare with respect to time); 
([0015], [0034-0037]: push the discovered ones, indicating that comparison is made with respect other the past news) and 
wherein the method further comprises updating the push notification database after the transmitting the push notification with the indication of the push notification([0015], [0034-0037], [0112-0113], Fig 11-12: updating the database such that new/discovered news times are being alerted/pushed to users). 
With respect to claim 13, Cantarero further discloses wherein the generating at least one digital news cluster each having at least a subset of the plurality of digital news items comprises, after a pre-determined cluster determination delay: re-analyzing at least a portion of the plurality of digital news items to determine the at least one digital news cluster and the at least one digital news item associated therewith ([0051-0053], [0056-0058]: re-analyzing at least a portion of news to determine cluster at least in view of factors such as newly aggregated news items, user setting such that the display  is being updated accordingly with most up to date news items).
With respect to claim 14,  Cantarero further discloses wherein generating the at least one digital news cluster comprises for each digital news cluster, determining the digital news items published within a cluster publication time period ([0051-0053], [0056-0058], Fig 11-12: cluster within a time period, such as and not limited to by hour or day as shown in Fig 11-12).
(sampling time may be any time; [0051-0053], [0056-0058], Fig 11-12:a sample time, such as and not limited to analytic time or displaying time on the GUI occurs after the publish time that indicates 1st occurrence of the news).

With respect to claim 16, Cantarero further discloses wherein the push notification is one of a plurality of push notifications, and wherein the method further comprises: determining the importance rank threshold based on a target number of push notifications of the plurality of push notifications ([0015], [0035], [0059], [0075]: a number of notifications include and not limited to sharing, email, text message, visual display, which determine the importance rank threshold).
With respect to claim 17, Cantarero further discloses wherein the determining a plurality of digital news sources further comprises determining each of the plurality of digital news sources is trustworthy (the term is in the claim suggests descriptive material that does not necessary impacting the functionality of the claim; [0041]: determine trustworthy). 
With respect to claim 18, Cantarero further discloses wherein the determining the importance score of the digital news item based on the news item publication time and the source weight of the corresponding digital news source comprises: analyzing, by the server, a concentration of a number of times the digital news item has been published around the news item publication time ([0047]. [0061-0062]: analyze a concentration of times of times news item being published, such as and not limited to analyzing the publishing via number of sharing in a specification time period as sharing is also a form of publishing).

With respect to claim 19, Cantarero further discloses wherein the analyzing further comprises taking into account a time span between the news item publication time and a current time ([0047], [0052-0054], [0061-0062], Fig 11-12: analyzing with time span taken into consideration such that scores like trend score is determined).
With respect to claim 20, Cantarero further discloses wherein the analyzing is executed at a current time, and wherein the method further comprises taking into account a time span between the news item publication time and a pre-determined past time point that occurred between the current time and the news publication time ([0047], [0052-0054], [0061-0062], Fig 11-12: analyzing with time span taken into consideration between predetermine time points, such as time period of 30-min interval for publication via sharing).  

With respect to claim 21, Cantarero further discloses wherein the pre-determined past time is a point in time associated with a spike in the concertation of the number of times the news item has been published for a given digital news item (the term is in the claim suggests descriptive material that does not necessary impacting the functionality of the claim; [0047], [0061-0062], [0112-00113]: the spike in number of publishing via sharing for the news items).
With respect to claim 22, Cantarero discloses a system for determining an importance score associated with a digital news item, the importance score for determining push notifications to be provided to a user of an electronic device, the system comprising a server, the (Abstract, Fig 1) , the server configured to: 
access a digital news item, the digital news item having been electronically published at a news item publication time by a digital news source, the digital news source being accessible via the communication network ([0005-0006], [0034], [0038], [0047], [0061], Fig 1-3: accessing digital news items, e.g. posts, that have been published by a source, such as a website like Twitter with a time such as a timestamp, and is accessible via the communication network as shown in Fig 1); 
determine a source weight of the digital news source ([0050], [0062-0066], [0082], Fig 10-11: determining a source weight, e.g. rating, metric or score, of the news source, with and/or without user input. E.g. the weight of a source may be weight higher based on user selection); 
determine the importance score of the digital news item based on the news item publication time and the source weight of the corresponding digital news source (important score is merely a score; [0047], [0052-0056], [0066], [0090], Fig 2: determine the importance score for each news item based on the time and weight, e.g. the score of the more recently published is likely to have higher weight, leading to a higher important score); 
in response to the importance score of the digital news item being above an importance score threshold, generate a push notification based on the digital news item ([0006], [0015], [0034], [0056-0059], Fig 11-12: generate a  push notification, e.g. alert, when the importance score is above a threshold); and 
transmit the push notification to the electronic device ([0006], [0015], [0034], [0056-0059], Fig 11-12: transmit the alert to  the electronic device, e.g. user device, such that the alert is being provided via pushing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cantarero.

With respect to claim 7, Cantarero discloses wherein the determining the importance score of the digital news item based on the news item publication time and the source weight of the corresponding digital news source comprises: determining a publication time function based on the news item publication time of the digital news item ([0052]: time function based on decay over time for the item); and 
determining the importance score of the digital news item according to the formula: where weight is the source weight of the corresponding digital news source of the digital news item ([0052-0053]: determine the importance score, which is based on the time with decay the importance over time and weight etc. factors, which includes polynomial, exponentially or any combination of approaches). 	Cantarero does not explicitly discloses F(t) for the publication  time function, r=W.sup.s* F(t) for the importance score, and W.sup.s for the source weight. 
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited since (i) they are merely data being used to represent the publication time function, importance score and weight, and (ii) the approaches 
Hence the determining steps in claim 7 would be performed the same regardless of the data being used to represent publication time function, importance score and weight in the claim. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to determining the publication time function F(t), importance score r=W.sup.s* F(t) using with weight W.sup.s* F(t) as claimed because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.


With respect to claim 9, Cantarero discloses wherein the determining the importance rank of each of the at least one digital news cluster comprises: 
for each digital news cluster, determining a publication time function of each digital news item of a plurality of cluster digital news items within the digital news cluster based on the news item publication time of the digital news item, each of the digital news items being a digital news item ([0052-0053], [0055-0056], [0061-0062]: time function based on decay over time for the item in each category or cluster);  
for each digital news cluster, determining the importance score of each digital news item according to the formula, where weight is the source weight of the corresponding digital news source of the digital news item; and determining the importance rank of each of the at least one ([0047], [0052-0053], [0062], [0109-0112], Fig 11-12: determine the importance score, which is based on the time with decay the importance over time and weight etc. factors, which includes polynomial, exponentially or any combination of approaches, such that each item in each cluster is being placed according to the important score with respect to ranking).                                                                                                                                                                                           
Cantarero does not explicitly discloses F.sub.k(t) for the publication  time function, a k-th digital news item, k being an integer between 1 and a number of digital news items m within the digital news cluster; r.sub.k; r.sub.k=W.sub.k.sup.s*F.sub.k(t) for importance score, W.sub.k.sup.S for weight, and R=.SIGMA..sub.k=1.sup.mr.sub.k for importance ranking. 
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited since (i) they are merely data being used to represent the publication time function, importance score and weight and importance rank, and (ii) the approaches such as but not limited to polynomial, exponentially or any combination being used for publication time function, importance score and weight and importance rank analysis in Cantarero would include different formula, including those with multiplication formula as recited. 
Hence the determining steps in claim 9 would be performed the same regardless of the data being used to represent the publication time function, importance score and weight and importance rank in the claim. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to determining the publication time function, importance score and .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantarero in view of Scheau et al (Pub No US 2019/0188285), hereinafter Scheau.

With respect to claims 8 and 10, Cantarero does not explicit disclose wherein the determining the publication time function F(t) comprises determining: F(t)=sigm (t.sup.0-t.sup.publ), where sigm is a sigmoid function; and (t.sup.0-t.sup.publ) is a difference between a sampling time t.sup.0 and the news item publication time t.sup.publ.
However, Scheau discloses determining: F(t)=sigm (t.sup.0-t.sup.publ), where sigm is a sigmoid function; and (t.sup.0-t.sup.publ) is a difference between a sampling time t.sup.0 and the news item publication time t.sup.publ ([0063-0067]: determine function using sigmoid function with respects to decay in item).
Since both Cantarero  and Scheau are from the same field of endeavor because both are directed to determining score of user items, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Cantarero  and Scheau to include  the sigmoid function of Scheau into Cantarero for determining an importance score as claimed. The motivation to combine is to quickly identify worthy information to users (Cantarero, [0004]; Scheau, [0002]).   


Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168